Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Karen Kimble on 02/09/2022.

The application has been amended as follows: 
Replace claims 8-11 as follow:

Claim 8. 	A process for the preparation of a pharmaceutically-acceptable drug formulation using a kit, wherein a kit means a vial or vials containing necessary components that are combined, following prescribed instructions, with a radioisotope to prepare a radiopharmaceutical, comprising at least three components, having a two-part buffering system, including instructions for its use, for preparing a pharmaceutically-acceptable drug formulation of a radioisotope- DOTMP chelate, wherein the radioisotope is Sm-153, Gd-159, Ho-166, Lu-177, and Y-90 and includes their cold isotopes, a subset of  carbonate, which is pharmaceutically-acceptable NaHCO3, Na2CO3, KHCO3 or KCO3 and mixtures thereof which, under appropriate conditions, have the ability to buffer at pH 9-10, and an empirically determined amount of from about 19.7-24.1 mg of NaOH or KOH; which becomes a carbonate buffer after the addition of acid;
vial 2: a calcium solution, which is an aqueous solution of calcium that can be prepared from calcium chloride or calcium nitrate in a pharmaceutically-acceptable aqueous solvent; and
 vial 3: a phosphate buffer, which is a pharmaceutically-acceptable mono-, di- or tri-phosphate buffer or mixtures thereof, in a pharmaceutically-acceptable aqueous solvent at a pH of about 7, optionally with pharmaceutically-acceptable preservatives, diluents, and excipient; 
provided that when the kit is constituted to form the drug at the time of use,   
a radioisotope is added to vial 1 to achieve a pH of 9-10 and then adding vial 2 and vial 3 to form the drug, 
which process to make the drug comprises the steps of: a) reconstituting the lyophilized vial 1 having carbonate, DOTMP and NaOH or KOH, with about 3.6 – 4.4 mL of a radioisotope in HCl or HNO3; and wherein the carbonate buffers at pH to about 9-10 so that the radioisotope-DOTMP complex forms readily with an initial RCP, meaning radiochemical purity, the proportion expressed as percent of the total activity of a specific radionuclide in a specific chemical or biologic form, of at least 97%; b) adding to vial 1, vial 2, a solution of 32.8 – 40.1 mM of calcium solution, to the radioisotope-DOTMP of step a); 
andc) adding vial 3, containing about 0.45 – 0.55 M phosphate buffer, to the prior 

Claim 9.    The process of claim 8, wherein the drug formulation is a low dose formulation:
      vial 1 is a lyophilized mixture prepared from about 10 mg of DOTMP, and an 
                 empirically determined amount of about 21.9 mg of NaOH, and from about   
                 10.8 mg of NaHCO3;  
                 vial 1 is reconstituted with about 4.0 mL of up to 300 mCi of radioisotope in  
                 0.1 N HCl;         
                 vial 2 contains a solution of 36.5 mM of CaCl2 where 0.5 mL of this vial 2  
                 solution is added to the solution of vial 1; this addition must be done prior to 
      adding the second buffer; and
      vial 3 contains 0.5 M phosphate buffer pH 7 as a second buffer, wherein 0.45 
      – 0.55 mL of the solution from this vail 3 is added to vial 1.

Claim 10. The process of Claim 8, wherein the drug formulation is a high dose  
      formulation:  
      vial 1 is a lyophilized mixture of from 90-110 mg DOTMP, and an empirically        
      determined amount of from about 197 – 241 mg NaOH, and an empirically 
      determined amount of from about 97 – 118 mg NaHCO3, which becomes a 
      carbonate buffer after the addition of acid;  
                 vial 1 is reconstituted with about 36 – 44 mL, preferably 40 mL of up to 3000 
                 mCi Sm-153, as SmCl3 solution present with other Sm isotopes such as Sm-  
                 152 in 0.1N HCl; 
       vial 2 contains a solution of 328 – 401 mM, of CaCl2 where 4.5 – 5.5 mL, of 
       this vial 2 solution is added to the solution of vial 1; this addition must be done   
       prior to adding the second buffer; and
ial 3 contains 4.5 – 5.5 M, phosphate buffer at about pH 7 as a second buffer 
         where 4.5 – 5.5 mL, of the solution from this vial 3 is added to vial 1.

    Claim 11. The process of claim 8 wherein step a) the radioisotope is Sm-153 or Lu-177.

Claims 1-7, 12, 14 and 15 are cancelled.

Claim 10 is rejoined. According to rejoinder provision under MPEP 821.04 claim 10 is examined and allowed because it is dependent on allowed claim 8.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closet prior art found was Simon et al. (CA 2,926,652) in view of Fritzberg et al. (US 7,696,331). Prior art discloses pharmaceutically acceptable formulation in the form of a kit having two separate components, the chelant (DOTMP) and the isotope Sm-153, which components are mixed to form the chelate composition, but fails to specifically disclose preparation of radioisotope-DOTMP comprising at least three components, having a two-part buffering system and using calcium solution prepared from calcium chloride or calcium nitrate and reconstituting lyophilized components containing specific amounts of radioisotope, DOTMP, carbonate buffering agents and followed by mixing in a sequence of steps to form a drug as recited in claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.R.S/           Examiner, Art Unit 1618

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618